DANAHY, Chief Judge.
Appellant contends that his sentence is erroneous since the degrees of crime for which he was convicted were wrongly reclassified pursuant to section 775.087, Florida Statutes (1981). The error concerns the fact that the reclassification was based on the use of a weapon during the commission of the crimes — one a felony, one a misdemeanor. Appellant argues that reclassification was improper since (1) the felony conviction was for robbery with a weapon, and (2) the reclassification statute does not apply to reclassification of misdemeanors. The state, finding no need to respond to the merits of appellant’s arguments, simply points out that the scoresheet prepared in this case used the degrees of crime in their original, unreclassified version. Thus, the state contends that the only issue here concerns a mere scrivener’s error which can be corrected on remand. We agree. Accordingly, the judgment and sentence are therefore reversed and remanded for correction of the degree of crime to reflect the scoresheet entries. Appellant need not be present for this purpose.
Reversed and remanded with instructions.
SCHEB and CAMPBELL, JJ., concur.